DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Germain et al. (US20060293796, “Germain”).
Re claim 1, Germain discloses a servo system for driving a load, the servo system comprising: 
a servo motor 30, 32, 34 (figs 1-2, para [0034]) operatively coupled to the load 44 (figs 1-2, para [0041]);
a servo drive 41 (fig 1, para [0035]) operatively coupled to the servo motor 30, 32, 34 (fig 1, para [0035]); and 
a cyclic force convertor (figs 1-2, para [0033]-[0034], includes 14, 18, 20 & 22; converts torque and rotational direction of single servo motor to higher torque and opposite rotational direction for load) operatively coupled to the load 44 (figs 1-2).

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cluwen (US2898537, “Cluwen”).
Re claim 1, Cluwen discloses a servo system for driving a load, the servo system comprising: 
a servo motor 2 (fig 1, col 1, lns 65-66) operatively coupled to the load 15 (fig 1, col 1, lns 69-71); 
a servo drive (col 2, lns 12-15, implies servo motor 2 has a drive to control speed of motor) operatively coupled to the servo motor 2 (col 2, lns 12-15); and 
a cyclic force convertor (fig 1, col 1, lns 67-72 to col 2, lns 1-4 & col 2, lns 5-29, includes 1 & 4, converts torque to vibration) operatively coupled to the load 15 (fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834